Case 2:21-cv-00139-JFW-AFM Document 5 Filed 01/12/21 Page 1 of 1 Page ID #:27



  1

  2

  3

  4

  5
                                          JS-6
  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    LAMAR WHITE,                          Case No. 2:21-cv-00139-JFW-AFM
 12
                           Petitioner,
              v.                             JUDGMENT
 13

 14    STATE OF CALIFORNIA,
 15
                           Respondent.
 16

 17         This matter came before the Court on the Petition of LAMAR WHITE, for a
 18   writ of habeas corpus. Having reviewed the Petition and supporting papers, IT IS
 19   ORDERED AND ADJUDGED that the Petition is denied and the action is dismissed
 20   for lack of jurisdiction.
 21

 22   DATED: January 12, 2021
 23

 24
                                          ___________________________________
                                                   JOHN F. WALTER
 25                                         UNITED STATES DISTRICT JUDGE
 26

 27

 28
